No. 99-31413
                                   -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                              No. 99-31413


DELBERT WILLIAMS,

                                               Petitioner-Appellant,

versus

LOUISIANA DEPARTMENT OF CORRECTIONS,

                                               Respondent-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 99-CV-660-B
                       - - - - - - - - - -
                          April 25, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

          Delbert Williams, Louisiana prisoner # 299746, seeks a

certificate of appealability (“COA”) in order to appeal the denial

without prejudice of his federal habeas corpus application, filed

pursuant to 28 U.S.C. § 2254, for failure to exhaust available

state remedies.       His   guilty   plea   waived   the   alleged   federal

constitutional deprivation he raised as his sole claim in the

instant § 2254 application.     See Shute v. Texas, 117 F.3d 233, 237-

38 (5th Cir. 1997).    He has therefore made a credible showing that

the district court erred in dismissing his application for failure

to exhaust because a claim that affords no ground for habeas corpus


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-31413
                                 -2-

relief is not required to be exhausted.    See Murphy v. Johnson, 110

F.3d 10, 11 (5th Cir. 1997)(applicant must make credible showing of

exhaustion before this court will determine whether he has made a

substantial showing of the denial of a constitutional right in his

underlying claims); Colvin v. Estelle, 506 F.2d 747, 748 (5th Cir.

1975)(exhaustion requirement does not apply to petition that fails

to state a violation of a federal constitutional right).

           We lack jurisdiction to consider the merits of the

unaddressed underlying habeas corpus claim because the district

court did not consider whether a COA should be granted on that

issue.    See Whitehead v. Johnson, 157 F.3d 384, 387-88 (5th Cir.

1998).    Accordingly, the motion for COA is GRANTED, the district

court’s judgment is VACATED, and the case is REMANDED to the

district court with directions to dismiss the instant application

with prejudice for failure to plead a claim cognizable in § 2254

habeas.

           COA GRANTED; JUDGMENT VACATED; REMANDED.